EXHIBIT 10.3

GUARANTY AGREEMENT

GUARANTY made as of this 1st day of August, 2007, by PINNACLE ENTERTAINMENT,
INC., a Delaware corporation with its chief executive offices in Las Vegas,
Nevada, hereinafter referred to as “Guarantor”, to the LAKE CHARLES HARBOR &
TERMINAL DISTRICT, a political subdivision and deep water public port of the
State of Louisiana, located in Calcasieu Parish, Louisiana, hereinafter referred
to as “Obligee”, in connection with the Ground Lease Agreement with Option to
Purchase effective as of August 1, 2007, between Obligee as Lessor and PNK (LAKE
CHARLES), L.L.C., a Louisiana limited liability company, a wholly-owned
subsidiary of Guarantor, hereinafter referred to as “Obligor”, as Lessee
thereunder; said Ground Lease Agreement with Option to Purchase hereinafter
referred to as the “Lease”.

1. Statement of Guaranty. For value received, Guarantor guarantees performance
of Obligor’s obligations under the Lease in accordance with its terms and
conditions. Any default of Obligor in such performance shall oblige Guarantor to
pay all damages, costs, and expenses that Obligee may recover from Obligor by
reason of such default.

2. Duration. This Guaranty shall be effective until all obligations of Obligor
under the Lease have been satisfied. Guarantor shall not be discharged from
liability hereunder as long as any claim by Obligee against Obligor remains
outstanding.

 

-1-



--------------------------------------------------------------------------------

3. Modification of Lease. Modification of the Lease shall not increase the
obligation of Guarantor hereunder in any way unless Guarantor consents in
writing to such modification. An extension in time for performance by Obligee
shall not be construed as a modification that would increase the obligation of
Guarantor for purposes of this Paragraph 3.

4. Notices.

(a) Notice of Acceptance. Guarantor waives notice of acceptance.

(b) Notice of Default. Notice of Obligor’s default is not waived.

(c) All notices provided for herein shall be in writing and shall be considered
to have been given when delivered personally; five (5) days after being mailed
by registered mail, postage prepaid, addressed to the respective parties at the
following addresses:

 

TO OBLIGEE:

 

BY MAIL:

  Lake Charles Harbor & Terminal District   Post Office Box 3753   Lake Charles,
Louisiana 70602           ATTN: Port Director

TO GUARANTOR:

 

BY MAIL:

  Pinnacle Entertainment, Inc.   Suite 1800   3800 Howard Hughes Parkway   Las
Vegas, Nevada 89109           ATTN: General Counsel

 

-2-



--------------------------------------------------------------------------------

5. Miscellaneous.

(a) Binding Effect. This Guaranty shall be binding on Guarantor and its legal
representatives, successors and assigns.

(b) Applicable Law and Venue. This Guaranty shall be governed by and construed
in accordance with the laws of the State of Louisiana.

IN WITNESS WHEREOF, Obligee has caused these presents to be signed in the
presence of the undersigned competent witnesses as of this 29th day of November,
2007.

 

WITNESSES:     LAKE CHARLES HARBOR & TERMINAL DISTRICT

/s/ Sharon Edwards

    BY:  

/s/ R. ADAM McBRIDE

(signature)       R. ADAM McBRIDE,

SHARON EDWARDS

      Port Director (print name)      

/s/ Linda Manuel

      (signature)      

LINDA MANUEL

      (print name)      

IN WITNESS WHEREOF, Guarantor has caused these presents to be signed in the
presence of the undersigned competent witnesses as of this 27th day of November,
2007.

 

WITNESSES:     PINNACLE ENTERTAINMENT, INC.

/s/ Todd M. George

    BY:  

/s/ John A. Godfrey

(signature)     NAME:   John A. Godfrey

Todd M. George

    TITLE:   Executive Vice President, (print name)       Secretary and General
Counsel

/s/ BONNIE PARRES

      (signature)      

BONNIE PARRES

      (print name)      

 

-3-